Citation Nr: 0524103	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to November 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO granted service 
connection for diabetes and assigned a 20 percent evaluation.

The veteran initially requested a Travel Board hearing in his 
January 2002 Substantive Appeal (VA Form 9), but indicated in 
February 2002 that he no longer wanted one.  His request for 
a hearing is therefore considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2004).

In November 2002, acting pursuant to 38 C.F.R. § 19.9(a)(2), 
the Board ordered additional development.  After that 
regulation was ruled invalid, see Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board in November 2003 remanded the claim to the 
RO for such development.  That development included a new VA 
examination to determine the severity of the veteran's 
diabetes, as well as additional examinations if the VA 
examiner determined there were significant diabetic 
complications involving other body systems.  After that 
development took place, Stegall v. West, 11 Vet. App. 268, 
271 (1998), the AMC in January 2005 increased the rating for 
diabetes to 40 percent, effective the date of the claim.  The 
veteran continued to disagree with the level of the 
evaluation, and the Board will therefore determine whether 
the veteran is entitled to a higher rating for any time 
period since he filed his claim.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

The Board notes that additional VA examinations were ordered, 
after which service connection was granted for peripheral 
vascular disease and peripheral neuropathy of both lower 
extremities, diabetic retinopathy of both eyes, and erectile 
dysfunction, all secondary to the service-connected diabetes.  
The veteran has not disagreed with the evaluations assigned 
for any of these disabilities, and his representative did not 
do so in the August 2005 informal hearing presentation 
(although he did mention erectile dysfunction on page 2, 
without noting that service connection had been granted for 
this disability).  Therefore, the evaluations assigned for 
the service-connection claims that were granted after the 
Board's November 2003 remand are not currently before the 
Board and will not be addressed in this decision, even though 
they were addressed in the April 2005 supplemental statement 
of the case (SSOC).  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2004).  A combined 90 percent rating is 
assigned, with a separate award of special monthly 
compensation based on the loss of use of a creative organ.


FINDING OF FACT

Although the veteran's diabetes requires insulin, restricted 
diet, and regulation of activities, he has not had episodes 
of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or twice a month visits to a diabetic care 
provider.


CONCLUSION OF LAW

The criteria have not been met for an initial evaluation 
higher than 40 percent for diabetes.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the Board's November 2003 
remand, the AMC sent the veteran a January 2004 letter 
explaining VA's duties to notify and assist him with his 
claim for an increased rating for his diabetes, and the 
veteran's rights and responsibilities in this regard.  VA did 
not take any adjudicative action until the AMC's April 2005 
SSOC.  Thus, in compliance with Pelegrini, VA provided VCAA 
notification to the veteran prior to its initial adjudicative 
action on his claim, with "initial" referring to VA's first 
adjudicative action after the Board's November 2003 remand.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The AMC's January 
2004 letter told the veteran it was still working on his 
claim for an increased rating for his diabetes and explained, 
in an attachment entitled "What Must the Evidence Show to 
Support your Appeal," that to establish entitlement to this 
benefit, the veteran had to show that the disorder had gotten 
worse.  The letter also indicated the information or evidence 
needed from the veteran, and, in an attachment entitled, 
"What is the Status of your Appeal and how you can Help," 
explained the respective responsibilities of the veteran and 
VA in obtaining such information or evidence.  The AMC also 
wrote: "If there is any other evidence or information that 
you think will support your claim, please let us know."  In 
addition, the AMC included in its April 2005 SSOC the text of 
VCAA implementing regulation 38 C.F.R. § 3.159 (2004).  Cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  VA thus satisfied all four elements of the 
VCAA's content notice requirements.

Moreover, VA obtained all identified treatment records.  And, 
as directed by the Board, the AMC afforded the veteran a VA 
examination to assess the severity of his diabetes.  In 
addition, there is no indication that any other records exist 
that should be requested, or that any pertinent evidence was 
not received.  VA thus complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2004), 
diabetes warrants a 10 percent disability rating where it is 
manageable by restricted diet only; a 20 percent rating where 
it requires insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet; a 40 percent disability rating 
where it requires insulin, restricted diet, and regulation of 
activities; and a 60 percent rating where it requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.

The evidence of record reflects that the veteran does not 
meet the requirements for a higher, 60 percent rating for his 
diabetes.  Although December 2000 private treatment notes 
indicate that the veteran's diabetes was under "great 
control," the June 2001, September 2001, and October 2004 VA 
examinations reflect that his diabetes required insulin, 
restricted diet, and regulation of activities, thus entitling 
him to a 40 percent evaluation.  Significantly, however, 
these examinations, particularly the most recent one, 
indicate that the veteran had only had one episode of 
ketoacidosis at the time his diabetes was diagnosed but not 
since that time, that he had no history of hospitalizations 
for hypoglycemia, and that he saw his diabetic care provider 
approximately every four months.  Thus, since episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider are necessary, in addition to other 
criteria, in order to qualify for a 60 percent rating, the 
veteran is not entitled to such an evaluation.  The Board 
therefore need not address whether the veteran has 
"complications that would not be compensable if separately 
evaluated," because this clause of the 60 percent criteria 
is preceded by the word "plus," indicating that such 
complications must be present in addition to the other 
symptoms, some of which the veteran has been shown not to 
have.  

As to the multiple complications described in the October 
2004, February 2005, and May 2005 VA examinations for which 
the veteran has been granted service connection, such 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  See 38 C.F.R. § 4.119, DC 
7913, Note 1 (2004).  These complications cannot be part of 
the criteria used to support a 100 percent evaluation in the 
veteran's case, because, like the 60 percent evaluation, the 
100 percent evaluation requires episodes of episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or doctor visits that the veteran has been 
shown not to have.  38 C.F.R. § 4.119, DC 7913 (2004).  These 
complications were therefore properly addressed by the RO 
when it granted service connection and assigned separate 
evaluations for them.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2004).  However, the October 2004 VA 
examination indicated that the veteran was able to engage in 
his usual work, although he was fatigued, and the veteran has 
not been frequently hospitalized for his diabetes, as 
indicated above.  The schedular criteria have thus not been 
rendered impractical, and the manifestations of the diabetes 
are contemplated by the these criteria.  Referral of this 
case for extra-schedular consideration is therefore not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that, although the veteran's 
diabetes requires insulin, restricted diet, and regulation of 
activities, he has not at any time since he filed his claim 
had the episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or twice a month visits to a 
diabetic care provider required for a 60 percent evaluation.  
Nor is he otherwise entitled to a higher rating.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for an initial rating higher than 
40 percent for diabetes must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); Alemany 
v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for an initial evaluation higher than 40 percent 
for diabetes mellitus is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


